DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 9/30/2021.  Claim 1 has been amended. New claims 34-35 have been added. Claims 12-19 and 24-25 have been canceled. Therefore, claims 1-11, 20-23 and 26-35 are pending in this office action, of which claim 1 is an independent claim.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 9/30/2021, with respect to the rejection(s) of claim(s) 1-11, 20-23 and 26-33 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 
 
Applicant argues:
a.	Applied references, whether taken singly or combined, fail to disclose or render obvious that "the suggestion generator is configured to generate the suggested topic to be similar to topics that have driven increases in traffic to the primary online content object." as recited in claim 1 (pages 9-10). 
	In response to applicant's argument a:  Upon review of primary reference Bettersworth, para 0017-0018 of the reference teaches unstructured data derived from data sources and unstructured data such as resume (i.e., primary online content) includes a human descriptor includes one or more words and/or phrases that describe one or more human attributes such as a human skill, experience with a human-operated tool, combinations of same, or the like with para 0018 for a new human descriptor might refer (i.e., suggest) to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.) for the resume and with para 0081 for the new topic-based relevancy measures can represent higher measures for greater numbers of hits and/or hits at higher levels of the hierarchy. The new grammar-based descriptor list and the new grammar-based relevancy measures can be generated in similar fashion to the new topic-based descriptor list and the new topic-based relevancy measures, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 20-23 and 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 are directed towards a system for comprising an automated crawler for crawling, a parser for parsing, a plurality of models for processing, a suggestion generator for generating information. However, it is noted that the use of the word “system” does not inherently mean that the claims are directed towards a machine or article of manufacture.  The claimed invention is also addressed to an automated crawler, a parser, a plurality of models and a suggestion generator, all of which can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art (see paragraphs [0086 and 0089]). 
Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se".   Therefore, the claimed subject matter fails to fall within one of the four statutory classes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
 
 “an automated crawler for crawling a primary online content object and storing a set of results from the crawling in a data storage facility;” in claim 1.

“a parser for parsing the stored set of results from the crawling to generate a plurality of key phrases and to generate a content corpus from the primary online content object;” in claim 1.

“a plurality of models for processing at least one of the plurality of key phrases and the content corpus, the plurality of models comprising at least two of a word2vec model, a doc2vec model, a latent semantic analysis (LSA) extraction model, and a key phrase logistic regression model,” in claim 1.
“a content cluster data store for storing the plurality of content clusters;” in claim 1.
“a suggestion generator for generating, using output from at least one of the plurality of models, a suggested topic that is similar to at least one topic among the plurality of content clusters and for storing the suggested topic and information regarding a similarity of the suggested topic to at least one content cluster in the content cluster data store.,” in claim 1.
“the suggestion generator is configured to determine a list of topics….” in claim 26.
“the suggestion generator is configured to determine an indication of the similarity of the suggested topic……” in claim 27.
“the suggestion generator is configured to determine content regarding the suggested topic for presentation…….” In claim 32.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, “an automated crawler”, a parser”, “a plurality of models”, “a content cluster data store” and “a suggestion generator” are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, as described in specification para 0086 “One or more aspects and embodiments of the present application involving the performance of processes or methods may utilize program instructions executable by a device (e.g., a computer, a processor, or other device) to perform, or control performance of, the processes or methods” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 20-23 and 26-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”).

As to claim 1,
Bettersworth teaches a system comprising: 
an automated crawler for crawling a primary online content object (Bettersworth, para 0025 and 0049, the collection engine (i.e., crawler) collect various types of unstructured data from different data sources such as computer system, data store …etc. could be associated with one or more employers, job posting websites , educational institutions etc. (i.e., online content object)) and storing a set of results from the crawling in a data storage facility (Bettersworth, para 0026-0032, the parsing engine and the vector inference engine process data and stored in the metadata storage system 126 of Fig. 1 and 3 step 310); 
a parser for parsing the stored set of results from the crawling to generate a plurality of key phrases and to generate a content corpus from the primary online content object(Bettersworth, para 0026, 0050-0051, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. For example, the block 304 can include dividing the input data into segments. The segments into which the input data is divided can be, for example, sentences, sentence fragments, phrases, combinations of words, etc.); 
a plurality of models for processing at least one of the plurality of key phrases and the content corpus (Bettersworth, Fig. 1, shows plurality of models such as collection engine 104, parsing engine 106, vector inference engine 107, topic-based metadata generator 110, grammar-based metadata generator 111, comparison engine 112 and reporting module 113 for processing input data) wherein the processing results in a plurality of topic clusters which arrange topics within the primary online content object around a core topic based on semantic similarity (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component can measure domain relevance to a particular subject-matter domain (i.e., core topic) using statistical binary classification. with respect to each segment of the domain-relevant segments, a domain relevance value that indicates a statistical likelihood that the segment is a domain-relevant artifact. In some cases, the domain-relevance values can serve as a basis to keep or remove segments (e.g., a rule that requires removal of segments having domain-relevance values below a threshold value)); and 
(Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like. With para 0075 and 0079 for determining a target level of the multi-level taxonomy at which each portion of the metadata is to be returned),
wherein the suggestion generator is configured to generate the suggested topic to be similar to topics that have driven increases in traffic to the primary online content object (Bettersworth, para 0081, the new topic-based descriptor list can include those descriptors of the topic-based descriptor list that reside at the target level in the multi-level taxonomy. Descriptors not residing at the target level can be replaced in the new topic-based descriptor list by a descriptor corresponding to their parent node at the target level (to the extent that node is not already represented). The new topic-based relevancy measures can, in effect, represent a roll-up, to the target level, of the original topic-based relevancy measures, and can be determined in similar fashion to the original topic-based relevancy measures. For example, the new topic-based relevancy measures can represent higher measures for greater numbers of hits (i.e., increase in traffic) and/or hits at higher levels of the hierarchy. The new grammar-based descriptor list and the new grammar-based relevancy measures can be generated in similar fashion to the new topic-based descriptor list and the new topic-based relevancy measures, respectively).

As to claim 2,
Bettersworth teaches the plurality of models comprises at least two of a word2vec model, a doc2vec model, a latent semantic analysis extraction model, a latent semantic indexing model, a principle component analysis model, and a key phrase logistic regression model (Bettersworth, para 0085, the comparison engine 112 determines grammar-based metadata and topic-based metadata for two or more input datasets. In general, one of the input datasets serves as a base dataset for the comparison, while the other datasets are to be compared to the base dataset. the comparison engine 112 can leverage, for example, WORD2VEC, DOC2VEC, GENSIM, GLOVE (Global Vectors) and/or the like to generate the vectors).  
As to claim 3,
Bettersworth teaches the parser uses a machine learning system to parse the stored set of results (Bettersworth, para 0050, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. See also para 0022).  
As to claims 4, 7 and 10,
Bettersworth, para 0059 for The topic-relevancy measure can also be adjusted by configurable weights. The topic-relevancy measure can also be generated in other suitable ways. In certain embodiments, an output of the block 408 can be a de-duplicated topic list in relation to the topic-relevancy measures. With para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.. see also para 0082).  
As to claim 5,
Bettersworth teaches the machine learning system is provided with a training data set that is created based on human analysis of the stored set of results (Bettersworth, para 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained. Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest. In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  

As to claim 6,
Bettersworth, para 0027, Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest).  
As to claim 8,
Bettersworth teaches the machine learning system is provided with a training data set that is created based on human clustering of a set of content topics (Bettersworth, para 0018 and 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained.  Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest.  In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  
As to claim 9,
Bettersworth teaches the suggestion generator uses a machine learning system to suggest topics (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 11,
Bettersworth teaches the machine learning system is provided with a training data set that is created based on human creation of a set of suggested topics (Bettersworth, para 0018, the language underlying unstructured text generally does not remain static. For example, continuing the above example of human descriptors, technology, cultural diversity, the passage of time and other factors may result in new human descriptors being introduced in language on a regular basis. For example, in some cases, a new human descriptor might be a more up-to-date, or "trendy," synonym for another human descriptor. By way of further example, a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.)).  
As to claim 20,
Bettersworth teaches the data storage facility is a cloud-based storage facility (Bettersworth, para 0034, the computer system 200 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks).  
As to claim 21,
Bettersworth teaches the data storage facility is a distributed data storage facility (Bettersworth, para 0034, the computer system 200 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks.).  
As to claim 22,
Bettersworth teaches the primary online content object is a web page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).  
As to claim 23,
Bettersworth teaches the primary online content object is a social media page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).   
As to claim 26,
Bettersworth teaches the suggestion generator is configured to determine a list of topics that are of highest semantic relevance for an enterprise based on the parsing of the primary online content object (Bettersworth, para 0083, the reporting module 114 causes resultant data to be presented. For example, if the input data received, for example, at block 302 of FIG. 3 is a resume, the resultant data might include detailed work activities or skills ultimately resulting from a topic-based analysis of vectors deemed similar to a vector representation of the resume. Continuing this example, resultant data might include detailed work activities or skills ultimately resulting from a part-of-speech based analysis of the input data.).  
As to claim 27,
(Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 28,
Bettersworth teaches a user interface for presenting the suggested topic (Bettersworth, para 082-0083, the reporting module 114 causes resultant data to be presented. For example, if the input data received, for example, at block 302 of FIG. 3 is a resume, the resultant data might include detailed work activities or skills ultimately resulting from a topic-based analysis of vectors deemed similar to a vector representation of the resume. Continuing this example, resultant data might include detailed work activities or skills ultimately resulting from a part-of-speech based analysis of the input data).  
As to claim 29,
Bettersworth teaches the user interface includes at least one of key words and key phrases that represent the suggested topic (Bettersworth, para 0052, The multi-level taxonomy can be, for example, a taxonomy derived from O*NET or another taxonomy. According to this example, with reference to O*NET, the topics can be occupations. In some cases, the topics can be identified based on word or token matching between the domain-relevant segments and the multi-level taxonomy (e.g., word matching at a particular level of the multi-level taxonomy with para 0079 for determining a target level in the multi level taxonomy for the newly generated metadata and with para 0083 the reporting module present the data).  
As to claim 30,
Bettersworth teaches the user interface is further configured to receive generated online presence content generated based on the suggested topic (Bettersworth, para 0081).  
As to claim 31,
Bettersworth teaches the generated online presence content is at least one of website content, mobile application content, a social media post, a customer chat, a frequently asked question item, a product description, a service description or a marketing message (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).  
As to claim 32,
Bettersworth teaches the suggestion generator is configured to determine content regarding the suggested topic for presentation in a communication to a customer, wherein selection of the suggested topic for presentation to the customer is based at least in part on a semantic relationship between the suggested topic as determined by at least one of the (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 33,
Bettersworth teaches the user interface is further configured to receive links that facilitate traffic between the generated online presence content and the primary online content object (Bettersworth, para 0081, the new topic-based descriptor list can include those descriptors of the topic-based descriptor list that reside at the target level in the multi-level taxonomy. Descriptors not residing at the target level can be replaced in the new topic-based descriptor list by a descriptor corresponding to their parent node at the target level (to the extent that node is not already represented). The new topic-based relevancy measures can, in effect, represent a roll-up, to the target level, of the original topic-based relevancy measures, and can be determined in similar fashion to the original topic-based relevancy measures. For example, the new topic-based relevancy measures can represent higher measures for greater numbers of hits (i.e., increase in traffic) and/or hits at higher levels of the hierarchy. The new grammar-based descriptor list and the new grammar-based relevancy measures can be generated in similar fashion to the new topic-based descriptor list and the new topic-based relevancy measures, respectively).

As to claim 34,
Bettersworth teaches the suggested topic includes human-readable words or phrases (Bettersworth, para 0017-0018, a human descriptor includes one or more words and/or phrases that describe one or more human attributes such as a human skill, experience with a human-operated tool, combinations of same, or the like. In a simple example, a resume drafted by a potential employee might list skills acquired or possessed, a job description might list skills desired by an employer for a position and a course description for a class or training session might list skills to be taught or demonstrated by an instructor with para 0018 for a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.).
As to claim 35,

Bettersworth teaches the increases in traffic are to a web page associated with the primary online content object (Bettersworth, para 0017-0018 and 0081, for in some cases, a new human descriptor might be a more up-to-date, or “trendy,” synonym for another human descriptor. By way of further example, a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.). with para 0081 for generating more hits).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Coskun (US 20180097828 A1) discloses systems and methods for improving interactions with and between computers in content searching, generating, hosting and/or providing systems supported by or configured with personal computing devices, servers and/or platforms. The systems interact to identify and retrieve data within or across platforms, which can be used to improve the quality of data used in processing interactions between or among processors in such systems.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




1/20/2022

/NARGIS SULTANA/Examiner, Art Unit 2164